PER CURIAM:
Howell W. Woltz, TEP, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing under 28 U.S.C. § 1915A(b)(l) (2006) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Woltz v. FCI Beckley, No. 5:10-cv-00487, 2011 WL 4916102 (S.D.W.Va. Oct. 17, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.